         Case 6:18-cv-00876-MK         Document 17       Filed 01/22/19     Page 1 of 2




Parna Mehrbani, OSB No. 053235
Email: parna.mehrbani@tonkon.com
Jeffrey G. Bradford, OSB No. 133080
Email: jeff.bradford@tonkon.com
TONKON TORP LLP
888 SW Fifth Avenue, Suite 1600
Portland, OR 97204
Telephone: (503) 221-1440

Vincent P. Rao II (admitted pro hac vice)
Email: vrao@kelleydrye.com
KELLEY DRYE & WARREN LLP
One Jefferson Road, 2nd Floor
Parsippany, NJ 07054
Telephone: (973) 503-5900

Attorneys for Defendant Kohl's Department Stores, Inc.




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION

NANCY BOYD,                                               Civil No. 6:18-cv-00876-MK
                      Plaintiff,                          STIPULATED DISMISSAL
       v.                                                 WITHOUT PREJUDICE

KOHL'S DEPARTMENT STORES, INC., and
DOES 1-100 inclusive,

                      Defendants.



               Pursuant to Rule 41(a)(1)(A)(ii) of the Rules of Civil Procedure, the parties

hereby request that the Court dismiss this case without prejudice for 45 days, without costs or




PAGE 1 – STIPULATED DISMISSAL WITHOUT PREJUDICE
           Case 6:18-cv-00876-MK        Document 17         Filed 01/22/19   Page 2 of 2




fees awarded to either party. Following the 45-day period, this case shall be dismissed with

prejudice, without costs or fees awarded to either party.

                  DATED: January 22, 2019.

By s/ Kyle W. Schumacher                           By s/ Jeffrey G. Bradford
   Kyle W. Schumacher, OSB No. 121887                 Parna A. Mehrbani, OSB No. 053235
                                                      Jeffrey G. Bradford, OSB No. 133080
    Attorney for Plaintiff Nancy Boyd                 Vincent P. Rao, II

                                                      Attorneys for Defendant Kohl’s Department
                                                      Stores, Inc.




PAGE 2 – STIPULATED DISMISSAL WITHOUT PREJUDICE
040004/00001/9667181v1
